Title: General Orders, 23 August 1777
From: Washington, George
To: 



Head Quarters; at Stanton, near German Town [Pa.]August 23rd 1777.



No officer, or soldier, is to leave the encampment this evening, without leave in writing from the Major General or Brigadier under whom he acts; and they are desired not to give such leave unless there be very apparent cause for it.
The army is to move precisely at four in the morning, if it should not rain—The division commanded by Genl Wayne is to take its proper place in the line (to wit, between Lord Stirling’s and Genl Stephen’s division) and it is strongly and earnestly enjoined, upon the commanding officers of corps to make all their men who are able to bear arms (except the necessary guards) march in the ranks; for it is so great a reflection upon all order & discipline to see such a number of strollers (for they cannot be called guards) with the waggons, that it is really shocking.
The army is to march in one column thro’ the City of Philadelphia, going in at and marching down Front street to Chesnut street, and up Chesnut street to the Common—A small halt is to be made about a mile on this side the City, till the rear closes up, and the line is in proper order—The divisions march as follows—Greene’s, Stephen’s—Lincoln’s, Lord Stirling’s—The Horse to be divided upon the two wings—Bland’s and Baylors regiments upon the right—Sheldon’s and Moylan’s upon the left.
The following Order of March is to be observed. First—A Sub: and twelve light horse—200 yards in their rear a complete troop, the residue of Bland’s and Baylors’s regiments—100 yards in the rear of these, a company of pioneers, with their axes &c. in proper order—One hundred yards in rear of the pioneers a regiment from Muhlenberg’s

brigade; and close in the rear of that regiment, all Muhlenberg’s Field Artillery—then his brigade followed by Weedon’s, Woodford’s & Scotts, in order, with all their field artillery in their respective fronts—The park of artillery, and the artificers belonging thereto, in the center—Lincoln’s and Lord Stirlings’s divisions following, with all their Brigade Artillery in the rear of their respective brigades—A regiment of Lord Stirling’s division for a rear guard, and to be 150 yards from General Maxwell’s brigade—Sheldon’s and Moylan’s horse 150 yards in the rear of this regiment, and a troop 150 yards in the rear of the regiments of horse.
The whole line is to march by sub-divisions, at half distance, the ranks and files at the most convenient distance for marching. Which is to be exactly observed in passing thro’ the City, and great attention given by the officers to see that the men carry their arms well, and are made to appear as decent as circumstances will admit.
It is expected that every officer, without exception, will keep his post in passing thro’ the city, and under no pretence whatsoever leave it; and if any soldier shall dare to quit his ranks, he shall receive Thirty-nine lashes at the first halting place afterwards—The officers will be particularly attentive to prevent this, not only in their own divisions, but in others also; if they should see an attempt of the kind—They are also to prevent the people from pressing the troops.
There is to be no greater space between the divisions, brigades and regiments, than is taken up by the Artillery, and is sufficient to distinguish them: And that the line of march thro’ the city may be as little encumbered as possible, only one ammunition waggon is to attend the field pieces of each brigade, and very few the Artillery park—All the rest of the waggons, baggage, and spare horses, are to file off to the right, avoid the City entirely, & move on to the bridge at the middle ferry, and there halt, but not so as to impede the march of the troops, by preventing their passing them—Not a woman belonging to the army is to be seen with the troops on their march thro’ the city.
The Waggon Master General and all his Assistants together with the division, brigade and regimental Quarter Masters, are to attend the waggons, and assist the field officers appointed to that duty, in preventing any men who are allotted to attend the waggons from slipping into the city—As the baggage will be but a little while seperated from the column, a very few men will be sufficient to guard it; and the General wishes to have as many of them, as are able, appear in the ranks, in the line of march.
The baggage & spare artillery waggons of each brigade, together with the waggons of the artillery-park, are to move in the same order that the brigades &c. do in the line, that they may more easily remit again when we have pass’d the city.

The soldiers will go early to rest this evening, as the General expects that the whole line will be on their march at the hour appointed. That this may be the case, each Brigadier is to appoint patroles, to take up all stragglers, from the camp & all others of the army who do not obey this order.
The directors of the hospital will order where the sick are to be sent.
The drums and fifes of each brigade are to be collected in the center of it; and a tune for the quick step played, but with such moderation, that the men may step to it with ease; and without dancing along, or totally disregarding the music, as too often has been the case.
The men are to be excused from carrying their Camp Kettles to morrow.
A proper guard from the horse is to be posted on the road leading to the city, to take up strollers from the camp.
